    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 1 of 49



              UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;                      )
JOLT INITIATIVE;                            )
LEAGUE OF WOMEN VOTERS                      )
OF TEXAS; and NIVIEN SALEH,                 )
                                            )
              Plaintiffs,                   )
                                            )
              v.                            )   Case No. 3:19-cv-00041
                                            )
DAVID WHITLEY, Texas Secretary of           )
State, in his official capacity; KEITH      )
INGRAM, Texas Director of Elections,        )
in his official capacity; CHERYL            )
JOHNSON, Voter Registrar for Galveston )
County, in her official capacity; PAMELA )
OHLENDORF, Elections Administrator for )
Caldwell County, in her official capacity; )
KIRSTEN SPIES, Tax Assessor and             )
Voter Registrar for Blanco County, in her )
official capacity; TERRI HEFNER,            )
Elections Administrator for Fayette County, )
in her official capacity; BETH              )
ROTHERMEL, County Clerk and Voter           )
Registrar for Washington County, in her     )
official capacity; JANET TORRES, District )
and County Clerk for Hansford County, in )
her official capacity; Elections            )
Administrator for Harrison County,          )
in his or her official capacity; and        )
KAREN NELSON, Elections Administrator )
for Smith County, in her                    )
official capacity,                          )
                                            )
       Defendants.                          )



                                        1
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 2 of 49



  FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                          RELIEF


                          PRELIMINARY STATEMENT

      1.     Plaintiffs, by their undersigned counsel, bring this Action to prevent

the Secretary of State along with Texas counties from following through on an

unlawful purge of the voting rolls that, by design, will target and threaten the

voting rights of eligible naturalized citizens and people of color.

      2.     The right to vote is a fundamental and foundational right, possessed

equally by U.S. born and naturalized citizens. The Secretary of State’s purge treats

those who have been naturalized as second-class citizens whose right to vote can

be uniquely threatened and burdened solely because at some point in the past, these

individuals were not U.S. citizens.

      3.     On January 25, 2019, David Whitley, the Texas Secretary of State,

issued a press release (hereinafter, “the Press Release”) announcing that his office

had identified approximately 95,000 individuals whom he claimed were “Possible

Non U.S. Citizens” registered to vote (hereinafter, “the Purge List”). According to

the Press Release, the Purge List had been created in order to facilitate and assist

counties purging these individuals from their voter rolls.

      4.     In conjunction with this announcement, Keith Ingram, the Texas

Director of Elections, sent the counties an Advisory titled Election Advisory No.


                                           2
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 3 of 49



2019-02 (hereinafter, the “Advisory”). The Advisory told the counties that the

Secretary’s office had attempted to provide them with “actionable information”

and gave specific instructions on how counties could begin investigating the

individuals on the Purge List.

      5.     The Purge List was created by identifying individuals who had

presented documents to the Department of Public Safety (“DPS”) indicating that

they were not citizens at the time of obtaining or renewing a Texas Driver License

or personal identification card, and comparing those individuals’ information to

voter registration information.

      6.     The Advisory noted that the matches generated by this comparison

were “WEAK” matches under state law.

      7.     Critically, in creating the Purge List, no effort was undertaken to

account for the fact that an individual could have become a naturalized citizen after

submitting documentation to DPS but before registering to vote, despite the large

number of Texans who naturalize every month and the amount of time, sometimes

years, between DPS transactions.

      8.     Numerous      civil   rights   groups    immediately    recognized   the

fundamental flaw in the creation of the Purge List. On January 28, 2019, these

groups sent a letter to the Secretary of State urging him to rescind the Advisory,

and sent letters to all 254 counties urging them not to act on it.


                                            3
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 4 of 49



      9.     Despite this warning, the Secretary of State forged ahead with

deployment of the Purge List. Defendant counties, without further investigation,

began sending out notices to individuals on the list—including naturalized

citizens—telling them that their eligibility to vote was being investigated and that

they had 30 days to provide one of three specified forms of documents proving

their citizenship or else they would be removed from the voter rolls.

      10.    Almost as soon as the Purge List was released, it was revealed that the

data was flawed even beyond its fundamentally wrong-headed methodology. By

Tuesday, January 29, 2019, the Secretary of State had retracted approximately

20,000 individuals from the Purge List because they were citizens who had been

included due to an alleged “coding error.” Some of those citizens had already been

sent Notices threatening them with removal from the rolls.

      11.    With mounting evidence that the Purge List was issued with no care

for its inclusion of citizens, former Texas Secretary of State Carlos Cascos called

for the Purge List to be rescinded.

      12.    Governor Greg Abbott, after earlier applauding Defendant Whitley for

“uncovering and investigating this illegal voter registration,” called the Purge List

a “work in progress,” but insisted that the fundamentally flawed exercise should

continue.




                                         4
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 5 of 49



      13.   The Purge List and its subsequent enactment through the Advisory is

a thinly veiled attempt to decrease minority voter participation by targeting one

particular group of minorities—naturalized citizens.

      14.   According to the U.S. Census Bureau, Texas is home to over 1.6

million naturalized citizens. Naturalized citizens in Texas come overwhelmingly

from minority racial and ethnic groups, with the largest group of naturalized

citizens—by far—coming from Mexico. Over 87% of Texas’s naturalized citizens

are Black or of Latino or Asian origin according to Census data.

      15.   The Purge List issued by the Secretary of State uniquely targets

naturalized citizens. A large number of naturalized citizens will have obtained a

Texas driver’s license prior to becoming a U.S. Citizen, at which time they may

have been required to provide documents to DPS showing that they were not a

citizen but were lawfully residing in the United States. After naturalizing, those

individuals would be eligible to register to vote, even though the out-of-date

documentation in DPS’s records still incorrectly indicated they were non-citizens.

      16.   Defendant Whitley declined to include safeguards to ensure such

naturalized citizens would not erroneously be included on his Purge List solely

because they formerly were not U.S. citizens.




                                         5
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 6 of 49



         17.   The Secretary of State’s determined insistence on following through

with the purge, despite knowledge that it will disproportionately burden naturalized

citizens, demonstrates his intention to suppress their fundamental right to vote.

         18.   Indeed, the consequences of not responding to a Notice issued by a

county within the required 30 days are severe: removal from the rolls and,

consequently, a deprivation of the right to vote. An official from Hidalgo County

bluntly summarized what is at stake for those citizens who receive Notices: “Come

into the office. Show your documents because you will be cancelled if you receive

this letter of examination and you don’t respond.”

         19.   As set forth in the Advisory, Defendant Whitley does not intend for

the purge to be a one-time event. Rather, using the flawed methodology that

uniquely targets naturalized citizens, he intends to provide Purge Lists to counties

on a monthly basis, thus regularly subjecting naturalized citizens to voter

registration requirements to which native-born citizens are not subject, and

exposing them to a continuing and ongoing threat of being purged from the voter

rolls.

         20.   Because it is discriminatory and arbitrary in its design, purpose, and

effect, the program outlined in the Advisory violates the U.S. Constitution and the

Voting Rights Act of 1965.




                                           6
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 7 of 49




                          JURISDICTION AND VENUE

      21.    Plaintiffs bring this action pursuant to 42 U.S.C. § 1983 for violations

of civil rights under the First and Fourteenth Amendment to the United States

Constitution.

      22.    The case presents a federal question within this Court’s jurisdiction

under Article III, § 2 of the United States Constitution, 28 U.S.C. §§ 1331, 1343,

and 1357.

      23.    Declaratory and injunctive relief is authorized by 28 U.S.C. §§ 2201

and 2202.

      24.    Venue is proper in this Court under 28 U.S.C. § 1391 because some of

the parties, including at least one of the Defendants, reside in this District, and a

substantial part of the events giving rise to this claim occurred in this District.

                                      PARTIES

      25.    Plaintiff MOVE Texas Civic Fund (“Plaintiff MOVE Texas”) is a

non-profit organization, tax exempt under section 501(c)(3) of the Internal Review

Code, with its principal place of business in San Antonio, Texas. Plaintiff MOVE

Texas is a grassroots nonpartisan, nonprofit organization building power in

underrepresented youth communities through civic education, leadership

development, and issue advocacy.           Plaintiff MOVE Texas conducts voter


                                            7
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 8 of 49



registration in multiple counties in Texas, including at naturalization ceremonies,

where Plaintiff MOVE Texas employees and volunteers offer new citizens their

first opportunity to register to vote. Since the Texas Secretary of State’s Advisory,

Plaintiff MOVE Texas’ staff and volunteers have diverted resources from mission

activities toward fielding questions from the public about the status of their voter

registration. Plaintiff MOVE Texas’s communications team has been using social

media and interacting with press contacts to explain the impact of the advisory and

distribute accurate information to the public. Plaintiff MOVE Texas is closely

monitoring the election officials in each county in which it operates to be aware of

activities the counties undertake pursuant to the Advisory and to respond to those

activities. If Plaintiff MOVE Texas obtains any information about eligible voters

purged because of the Advisory, Plaintiff MOVE Texas will contact them to offer

voter registration services and/or connect them to community partners for legal

services.   Plaintiff MOVE Texas will not be able to provide as much voter

registration services because it will spend time and resources addressing the

Advisory. Plaintiff MOVE Texas will also expend resources to distribute accurate

voter registration information to young people and naturalized citizens,

counteracting the misinformation spread by the Texas Secretary of State and other

elected officials.   Using communication channels and organizers in the field,

Plaintiff MOVE Texas will help educate naturalized citizens on their voting rights,


                                         8
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 9 of 49



assist them in verifying their voter registration status, and help them re-register if

they have been irresponsibly and illegally purged by the Texas Secretary of State.

Defendants’ actions have frustrated and, if not stopped, will continue to frustrate

Plaintiff MOVE Texas’ mission.

      26.    Plaintiff Jolt Initiative (“Plaintiff Jolt”) is a non-profit organization,

organized under section 501(c)(3) of the Internal Revenue Code, with its principal

place of business in Austin, Texas. Plaintiff Jolt is an organization that increases

the civic participation of Latinos in Texas to build a stronger democracy and

ensure that everyone’s voice is heard. Plaintiff Jolt registers to vote individuals

across multiple counties in Texas. Defendants’ actions have frustrated and, if not

stopped, will continue to frustrate Plaintiff Jolt’s mission.

      27.    Plaintiff the League of Women Voters of Texas (“Plaintiff LWVTX”)

is a non-profit organization, tax exempt under section 501(c)(3) of the Internal

Revenue Code, with its principal place of business in Austin, Texas. Plaintiff

LWVTX’s mission includes empowering voters, defending democracy and

envisioning a democracy where every person has the desire, the right, the

knowledge and the confidence to participate. Plaintiff LWVTX registers eligible

individuals to vote across Texas, including at naturalization ceremonies, where

LWVTX members offer new citizens their first opportunity to register to vote.

Plaintiff LWVTX has members across the state that provide voter registration


                                           9
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 10 of 49



services, including in Galveston County. Plaintiff LWVTX has diverted resources

from mission activities in order to respond to the Secretary of State’s Advisory,

including issuing a press release and providing information directly to its local

League of Women Voters chapters regarding the Advisory. Further, some of

LWVTX members are naturalized citizens and may be on Purge List provided to

Texas counties by the Secretary of State. Defendants’ actions have frustrated and,

if not stopped, will continue to frustrate Plaintiff LWVTX’s mission.

      28.   Plaintiff Nivien Saleh is a naturalized U.S. citizen and a registered

voter in Harris County, Texas. She immigrated to the United States in or around

1996 on a student visa to earn a Ph.D in Political Science, and subsequently

obtained an H1B visa. She remained in the country legally, working, abiding by

the law, and contributing to society, while she pursued the process of becoming a

U.S. citizen. In or around 2007, Plaintiff Saleh first obtained a Texas Driver

License. Her most recent driver license was issued on July 27, 2015. When she

applied for her license, she supplied her H1B visa as proof that she was legally

present in the United States. In January 2018, Plaintiff Saleh became a U.S.

citizen, and was sworn in by U.S. District Judge Al Bennett, a moment of great

pride and meaning to her. That same day she registered to vote. Plaintiff Saleh

treasures the right to vote as one of the most valuable fundamental rights of

citizenship. To the best of her knowledge, Plaintiff Saleh has voted in every


                                        10
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 11 of 49



election for which she was eligible, including the November 2018 General

Election. When she became aware of Defendant Whitley’s Advisory she was

immediately alarmed because she believed that she might be one of the people on

the Purge List, given that she had obtained her driver license before she became a

citizen. Her husband contacted the Harris County Voter Registrar’s office, which

confirmed that Plaintiff Saleh was on the list. When she learned that the Secretary

of State had targeted her like this, she was scared, insulted, and angry. Although

she has not yet been issued a notice requiring her to prove her citizenship, the

Secretary has not cancelled the Purge List and she therefore remains in danger of

receiving such a letter. Plaintiff Saleh and her husband will be leaving the country

for approximately a month, beginning on February 23 of this year, and she is

worried that the letter could arrive while she is away, and she may not be able to

respond by the deadline and her voter registration will be cancelled.        She is

concerned that this could prevent her from voting in the upcoming May elections

for Mayor and City Council in Houston. She also feels deeply insulted that she,

and thousands of others like her, are being accused of voter fraud and of having

broken the law by registering to vote. She feels that her name and reputation is

being smeared without any evidence, and is hurt and disturbed by this false

accusation.




                                        11
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 12 of 49



      29.    Defendant David Whitley is the Texas Secretary of State and the

state’s chief election officer. Defendant Whitley is sued in his official capacity.

      30.    Defendant Keith Ingram is the Director of Elections for Texas and

serves under the Texas Secretary of State. Defendant Ingram is sued in his official

capacity.

      31.    Defendant Cheryl Johnson is the Voter Registrar in Galveston County

and is charged with maintaining the voter rolls in Galveston County. Defendant

Johnson is sued in her official capacity.

      32.    Defendant Pamela Ohlendorf is the Elections Administrator for

Caldwell County and is charged with maintaining the voter rolls in Caldwell

County. Defendant Ohlendorf is sued in her official capacity.

      33.    Defendant Kristen Spies is the Tax Assessor-Collector and Voter

Registrar for Blanco County and is charged with maintaining the voter rolls in

Blanco County. Defendant Spies is sued in her official capacity.

      34.    Defendant Terri Hefner is the Elections Administrator for Fayette

County and is charged with maintaining the voter rolls in Fayette County.

Defendant Hefner is sued in her official capacity.

      35.    Defendant Beth Rothermel is the County Clerk and Voter Registrar

for Washington County and is charged with maintaining the voter rolls in

Washington County. Defendant Rothermel is sued in her official capacity.


                                            12
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 13 of 49



       36.    Defendant Janet Torres is the District and County Clerk for Hansford

County and is charged with maintaining the voter rolls in Hansford County.

Defendant Torres is sued in her official capacity.

       37.    Defendant Elections Administrator for Harrison County is charged

with maintaining the voter rolls in Harrison County, and is named in his or her

official capacity pursuant to Federal Rule of Civil Procedure 17(d).

       38.          Defendant Karen Nelson is the Elections Administrator for

Smith County and is charged with maintaining the voter rolls in Smith County.

Defendant Nelson is sued in her official capacity.

                            STATEMENT OF FACTS

                         The Roll-Out Of The Purge List

       39.    On Friday, January 25, 2019, Texas Secretary of State David Whitley

and Director of Elections Keith Ingram issued the Advisory to county voter

registrars.

       40.    The Advisory states that the Secretary of State had been working with

DPS to obtain information regarding individuals who, during the process of

obtaining or acquiring a Texas driver license or personal identification card,

provided documentation to DPS showing that they were not a citizen of the United

States.



                                         13
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 14 of 49



       41.   The Advisory further states that the Secretary of State compared that

DPS information with voter registration rolls.

       42.   The Advisory states that “the goal was to produce actionable

information voter registrars could use to assist in their list maintenance

responsibilities.”

       43.   In the Press Release, the Secretary of State stated that the Purge List

and Advisory were created as a “voter registration list maintenance activity,” and

to ensure that “only qualified voters – who must first and foremost be U.S. citizens

– are registered to vote in Texas elections.”

       44.   The Press Release claimed that, through his evaluation, the Secretary

of State had discovered approximately 95,000 individuals who were identified by

DPS and, using its matching methodology, had a matching voter registration in

Texas. It further stated that 58,000 of those individuals had voted one or more

times in Texas elections, baselessly suggesting that these individuals had voted

illegally.

       45.   The Press Release advised that the Secretary of State had turned all of

this information over to the Texas Attorney General for potential prosecutions for

illegal voting.

       46.   The Press Release also confirmed that the Secretary of State intends to

continue providing such information to counties on a monthly basis.


                                          14
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 15 of 49




             The Purge List Does Not Accurately Identify Non-Citizens

       47.    The Advisory explains that the list of individuals it acquired from

DPS was created by reviewing unexpired driver licenses and identifying

individuals who purportedly at some point provided valid documentation

indicating they were not a citizen at the time that they obtained their Driver

License.

       48.    Individuals are not required to submit any documentation to DPS at

the time they are naturalized to demonstrate a change in status.

       49.    Therefore, the DPS database cannot differentiate between an

individual who was a non-citizen when they obtained or renewed their driver

license and was subsequently naturalized and an individual who remains a non-

citizen.

       50.    Under a section entitled “Impact of Data being obtained,” the

Advisory sets forth the requirements of Section 16.033 of the Texas Election Code,

which allows county voter registrars to send notices to a registrant regarding that

individual’s eligibility to vote only in the event they have “reason to believe” the

individual is not eligible.

       51.    The Advisory then states that the data from DPS was matched with

voter records.


                                         15
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 16 of 49



      52.      The Advisory specified that the Secretary of State created a match

where the following criteria were met:

      ●     Last Name (including Former Last Name on the Voter Record), First
            Name, and Full Social Security Number (SSN) (9 digits);
      ●     Last Name (including Former Last Name on the Voter Record), First
            Name, and Texas Department of Public Safety (DPS)-Issued Driver
            License, personal identification card, or Election Identification Certificate
            Number; or

      ●     Last Name (including Former Last Name on the Voter Record), First
            Name, Last Four Digits of the SSN, and Date of Birth

      53.      Those matches constitute the Purge List. The Advisory does not

address any other criteria for determining a match.

      54.      Public reports indicate that no additional work was done to determine

a match. A spokesperson for the Secretary of State stated that: “We didn’t perform

any analysis other than the number registered and the number who had voting

history.”

      55.      The Advisory specifies that the Secretary of State’s goal in using the

above-matching criteria was to “produce actionable information for voter

registrars, while producing the least possible impact on eligible voters, meaning we

believe the data we are providing can be acted on in nearly all circumstances.”

(emphasis added).




                                            16
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 17 of 49



      56.    The Advisory noted that the matches should be considered “WEAK”

but nevertheless advised that the county could initiate an investigation of the

identified voters.




                  The Removal Procedure Set Out in the Advisory

      57.    For those registrants identified as a match with the DPS Data, the

Advisory provides that counties could issue a Notice of Examination of Citizenship

(Proof of Citizenship) Letter (the “Notice”) to the individual.

      58.    The Advisory tells counties that they have a “choice” to either send

the Notice, thereby starting the 30-day countdown clock before cancellation, or to

take no action on the voter record and “close the task as RESOLVED.”

      59.    On information and belief, at least until the Secretary issued revised

guidance on February 1, 2019, some counties understood that sending the Notice to

registrants identified as part of the Advisory was mandatory and not optional.

      60.    The Notice states that an individual has 30 days to respond and must

re-establish their citizenship by submitting one of three documents: (1) a certified

copy of the voter’s birth certificate; (2) a U.S. passport; or (3) a certificate of

naturalization.


                                          17
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 18 of 49



       61.     Because a naturalized citizen’s birth certificate by definition does not

establish citizenship, naturalized citizens only have two options for proving their

eligibility.

       62.     Further narrowing the options for a naturalized citizen to comply with

the Advisory’s demands, on information and belief, only about 40% of Texans

have a U.S. Passport.

       63.     The required documentary proof of citizenship set forth by the

Secretary of State in the Advisory is not consistent with what Texas has ordinarily

required when a county is investigating whether a registrant is a citizen.

       64.     Indeed, as of the filing of this complaint, on the Secretary of State’s

own webpage, there exists a form for individuals to respond to an investigation

into their citizenship status whereby they would need only attest before a notary

that they are a citizen. The form specifies that it arises under Section 16.033 of the

Texas Election Code, which is the statute that governs the counties’ general

investigations into voter eligibility.

       65.     In the Advisory, the Secretary of State references Section 16.0332 of

the Texas Election Code, rather than Section 16.033, as authority for the new

documentary requirements.          However, Section 16.0332 is specific to the

documentary requirement that may be requested from a registrant who was




                                           18
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 19 of 49



excused from Jury Duty on the basis of that individual’s self-reported status as a

non-citizen. On its face, it does not apply to the individuals on the Purge List.

      66.    If an individual does not respond to the Notice and submit one of the

requisite documents within 30 days, the individual’s voter registration will be

canceled.

      67.    Even if the Notice is returned as undeliverable—meaning the county

has knowledge that the individual received no notice at all that his or her

registration was in jeopardy and that he or she needed to provide one of the

specified documents demonstrating citizenship—the Advisory instructs the county

to cancel the individual’s registration.

      68.    The Advisory does not provide for a hearing or other opportunity for

an individual who may not have one of the required documents to re-establish his

or her citizenship or explain why DPS’s information is inaccurate or outdated.

                 The Advisory’s Effects on Naturalized Citizens

      69.    On information and belief, neither DPS nor the Secretary of State

employed any method to determine whether any of the individuals on the Purge

List were naturalized as U.S. citizens at a date following their submission of

information to DPS.

      70.    Many lawful permanent residents obtain driver licenses or personal

identification cards soon upon entering the United States.


                                           19
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 20 of 49



      71.   Tens of thousands of Texas residents naturalize every year. Based on

data reported by the Department of Homeland Security, between 2002 and 2017,

approximately 823,660 Texas residents became naturalized citizens. In 2015,

65,467 Texas residents became naturalized citizens; in 2016, 63,495; and in 2017,

50,552.

      72.   Naturalized citizens in Texas overwhelmingly come from minority

populations that have historically been subject to discrimination. For instance, in

2017, of the 50,552 citizens naturalized, 22,167 came from Mexico, 1,233 from

China, 1,625 from El Salvador, 3,770 from India, 1,225 from Nigeria, 1,207 from

Pakistan, 1,391 from Philippines, and 2,248 from Vietnam. In 2016, 22,687 of the

64,495 naturalized citizens came from Mexico, 1,710 from China, 1,134 from

Colombia, 2,136 from El Salvador, 4,670 from India, 1,020 from Iraq, 2,038 from

Nigeria, 1,980 from Pakistan, 2,005 from Philippines, and 3,603 from Vietnam.

      73.   Preventing naturalized citizens in Texas from voting thereby

suppresses the votes of minority populations.

      74.   Because the Secretary of State’s matching method does not account

for individuals who were not U.S. citizens when they obtained their driver license

or personal identification card but subsequently became naturalized U.S. citizens,

the lists derived from the Purge List provided by the Secretary of State to counties

inevitably contain many naturalized U.S. citizens.


                                        20
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 21 of 49



      75.    On Monday, January 28, 2019, certain counties began sending out

Notices to individuals identified on the lists provided by the Secretary of State

without conducting any additional investigation into those individuals’ eligibility

to vote.

      76.    Based on public reports, Galveston County received a list of 837

voters flagged by the Secretary of State. On Monday, January 28, 2019, Galveston

County sent notices to 92 of those individuals.

      77.    On information and belief, Caldwell County, Blanco County, Fayette

County, Hansford County, Harrison County, and Washington County also began

immediately sending out Notices to individuals on the list provided by the

Secretary of State without doing any additional investigation or inquiry.

      78.    Based on public reports, Smith County received a list of 297 voters

flagged by the Secretary of State. On or before February 4, 2019, Smith County

sent Notices to 239 of these individuals.

      79.    On or before Tuesday, January 29, 2019, the Secretary of State began

backtracking on the initial numbers and reports he had distributed regarding

supposed non-citizens on the voter rolls.

      80.    On information and belief, and based on public reports, the Secretary

of State began calling counties on Tuesday to tell them that a coding error had led




                                            21
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 22 of 49



to citizens being included on the Purge List. That error was not communicated to

the counties in writing.

      81.    On information and belief, the revised numbers given by the Secretary

of State were significantly different from those on the original Purge List. Reports

indicate that the revised numbers removed tens of thousands of individuals from

the Purge List.      For instance, Harris County initially received a list of

approximately 30,000 individuals. The revised list removed approximately 60% of

those previously identified (approximately 18,000 individuals).

      82.    In Galveston County, 64 of the 92 people who had already been sent

the Notice on Monday, January 28, 2019, were identified as having been

erroneously included on the initial list.

      83.    On information and belief, the revision of the Purge List to account

for the coding error did not account for the prospect that an individual may have

obtained a driver license or personal identification card as a non-citizen and,

sometime later, registered to vote as a naturalized U.S. citizen.

      84.    On February 1, 2019, one week after the Advisory was issued, after

some counties had already issued Notices to flagged individuals, and after

substantial errors had been discovered in the Purge List, the Secretary of State sent

an email to the counties. This email stated that the data initially provided by the

Secretary was meant to be a “starting point” for counties. It did not explain how


                                            22
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 23 of 49



this statement was consistent with the Advisory’s statement that the information

provided was meant to be “actionable” and could be “acted on in nearly all

circumstances.” The email also tacitly conceded that many individuals on the

Purge List are naturalized citizens by informing counties that they should check the

list against any records they have of naturalization ceremonies.

      85.    On information and belief, not all counties conduct voter registration

at naturalization ceremonies and not all counties who do also keep a record of

which voters they registered at a naturalization ceremony. Moreover, even if every

county created and retained such records, not every naturalized citizen is

naturalized at local ceremonies in their resident county. For example, college

students might naturalize in the county of their university rather than their home

county.

      86.    Because it singles out individuals who were once non-citizens and

subjects them to scrutiny not faced by native-born citizens, the purge program

created by the Texas Secretary of State discriminates against naturalized citizens.

      87.    Pursuant to the Advisory, to make it onto the Secretary of State’s list

only three criteria need to be met (1) the individual must have a current driver

license or personal identification card issued by DPS; (2) the individual needs to

have at some point submitted information to DPS indicating that they were a

noncitizen; and (3) the individual needs to have registered to vote.


                                         23
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 24 of 49



      88.    Because one of the criteria for inclusion on the Purge List appears to

be that at one point the individual submitted documentation to DPS indicating that

they were a non-citizen legally residing in the United States, native-born citizens

are categorically excluded from the Purge List.

      89.     In stark contrast, the process to create the Purge List will, by design,

inevitably capture many naturalized citizens who naturalized sometime after

obtaining a driver license.

      90.    Once an individual obtains a Texas driver license or personal

identification card, there is no obligation to update DPS as to one’s citizenship

status at least until the license or identification card expires. In Texas, driver

licenses and personal identification cards are typically valid for six-year periods.

See 37 Tex. Admin. Code § 15.30.

      91.    Some individuals who previously obtained a driver license or personal

identification card from DPS as non-citizens may choose not to renew those

credentials after naturalizing. Yet once naturalized, so long as they are otherwise

qualified, these citizens have a fundamental right to vote, even without a driver

license.

      92.    Thus, naturalized registered citizens who, in registering to vote had

already attested to their U.S. citizenship under penalty of perjury, are included on

the Purge List and will be forced to produce additional documentary proofs of their


                                         24
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 25 of 49



citizenship to a Voter Registrar, solely because, at some date in the past, they were

not U.S. citizens.

      93.    On information and belief, the Secretary of State took no measures to

ensure that naturalized citizens were not included on the list. For instance, the

Secretary of State did not limit the “matches” to only those individuals who

registered to vote at a date prior to providing DPS with documentation that they

were a non-citizen. Nor did the Secretary of State attempt to coordinate with

counties or otherwise seek to obtain information about individuals who had been

naturalized in the past 20 years.

      94.    El Paso County’s Election Administrator immediately noticed the

problem with the Purge List because it included a staff member in her office whose

naturalization party she had attended only a few years prior. Of course, county

officials cannot expect to have such personal knowledge about every naturalized

citizen included on the Purge List.      Indeed, Defendant Johnson in Galveston

County has admitted that her primary tool to determine whether individuals on the

list are naturalized citizens will be to force them to comply with the Notices at risk

of being purged from the rolls.

      95.    On information and belief, the Secretary of State knew that the

methodology employed to create the Purge List would sweep in a large number of

naturalized citizens.


                                         25
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 26 of 49



      96.    On information and belief, employees within the Secretary of State’s

office were aware that using DPS data to identify potential non-citizens was

inherently unreliable and had led to disastrous consequences in other states. On

information and belief, these employees voiced their concerns within the office of

the Secretary of State and to members of the news media.

      97.    Indeed, at least one county election official has reported that the

Secretary of State specifically told him that the Purge List could contain

individuals who naturalized sometime after submitting information to DPS and

only then registered to vote.      Bruce Elfant, Travis County’s Tax Assessor,

described a call with the Secretary of State’s office as follows: “During this call,

the Secretary of State’s office confirmed that the records we received may include

voters who were not citizens at the time they applied for a driver’s license but have

since become citizens.”

      98.    Recent efforts by other states to purge their voter rolls also

demonstrate that the Secretary of State knew or should have known that his

methodology for creating his Purge List would ensnare a large number of

naturalized citizens. In 2012, Florida conducted a similar exercise, and purported

to identify 180,000 non-citizen U.S. voters. However, after numerous errors on the

list were discovered, only 85 individuals were ultimately removed from the rolls.

One of the critical errors in the compilation of the list in Florida was that it relied


                                          26
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 27 of 49



on data from the Department of Highway Safety and Motor Vehicles to determine

citizenship, but many people became citizens after obtaining a driver license. A

similar program in Colorado initially flagged more than 11,000 supposed non-

citizen voters. Upon further scrutiny, that list was reduced to just 35.

      99.    The process put in place by the Secretary of State was designed to

ensure that naturalized citizens who have already attested to their eligibility to

vote, including U.S. citizenship, would be burdened with producing additional

documents demonstrating their citizenship in order to remain registered to vote,

whereas no native-born citizen is at risk of being flagged by the Purge List.

      100. If counties act on the lists provided by the Secretary of State, as

defendant counties have already begun doing, naturalized citizens will be sent

Notices forcing them to demonstrate again their eligibility to vote with further

proof in order to remain on the rolls.

      101. Pursuant to theses Notices, naturalized citizens have only 30 days to

provide one of three specified forms of citizenship documentation to the election

board, or they will be purged from the voter rolls.

      102. Thus, the procedures put in place by the Secretary of State and

defendant counties put naturalized citizens at unique risk of being removed from

the voter rolls, and uniquely burden naturalized citizens with producing, within a

narrow window of time, documents to demonstrate their citizenship a second time.


                                          27
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 28 of 49



         103. This burden will be substantial, if not insurmountable for many

naturalized citizens flagged by this process. Many individuals may simply not

notice a sole mailer from a county registrar and will be deprived of a fundamental

right as a result. Others may not receive the Notice immediately—either because

they are traveling, the Notice gets lost in the mail, they have moved, or other

reasons—yet within 30 days they must provide one of two documents

demonstrating their citizenship.

         104. Not all individuals keep their documents of citizenship at the ready,

and the burden of obtaining and submitting one of the required documents is

undue. Even if they receive the Notice in a timely fashion, naturalized citizens of

Texas who do not have a passport and who no longer have copies of their

naturalization certificates because their certificates were lost, destroyed, damaged,

or stolen—or do not otherwise have access to those documents within the specified

timeframe—will not be able to produce the requisite documents within the

specified time frame and will thus be purged from the rolls and denied the right to

vote because they are naturalized and not U.S. born citizens exempted from the

purge.

         105. It takes a long time—up to six months—to obtain a replacement

naturalization certificate from the USCIS.             Naturalized citizens whose

naturalization certificates are lost, stolen, damaged, or destroyed will not be able to


                                          28
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 29 of 49



respond to the Notice within 30 days. These U.S. citizens will be purged from the

rolls and denied their right to vote in elections, some of which are set to occur as

early as May 2019.

      106. It also takes between four and six weeks to obtain a U.S. passport.

      107. The Advisory process also imposes substantial costs on naturalized

citizens who do not have copies of their naturalization certificates or a U.S.

passport. The U.S. Citizenship and Immigration Services fee for a replacement

certificate and the indirect costs of obtaining a new naturalization certificate is over

$555. The minimum cost for a passport book is $145, which can be a significant

financial burden to maintain the right to vote.

      108. Even for individuals who have their naturalization papers or passport

on hand, they are still being subject to a heightened burden to vote relative to U.S.

born citizens simply because they were at one time not U.S. citizens.

                       Texas’ History of Discrimination in Voting

      109. The purge program outlined in the Advisory follows a long line of

discriminatory tactics to suppress access to the vote in Texas.

      110. Texas has a lengthy history of official discrimination in the realm of

voting. LULAC v. Perry, 548 U.S. 399, 439–40 (2006) (“Texas has a long, well-

documented history of discrimination that has touched upon the rights of African–

Americans and Hispanics to register, to vote, or to participate otherwise in the


                                          29
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 30 of 49



electoral process. Devices such as the poll tax, an all-white primary system, and

restrictive voter registration time periods are an unfortunate part of this State's

minority voting rights history.”). The LULAC v. Perry decision also found that the

congressional redistricting plan at issue bore “the mark of intentional

discrimination that could give rise to an equal protection violation.” Id. at 440.

Courts have found that the Texas legislature has acted with a discriminatory intent

in every congressional redistricting cycle since 1970. Veasey v. Abbott, 830 F.3d

216, 240 (5th Cir. 2016) (en banc). Local jurisdictions within Texas have also

implemented discriminatory voting policies in recent history. See, e.g., Patino v.

City of Pasadena, 230 F. Supp. 3d 667 (S.D. Tex. 2017).

      111. The history of voting discrimination in Texas continues to diminish

the ability of minority citizens to participate equally with white citizens in the

political process.

      112. Elections at the state and local level in Texas are characterized by

racially polarized voting. As with instances of official discrimination, numerous

cases have found racially polarized voting across the state of Texas. See, e.g.,

LULAC, 548 U.S. at 427 (concluding that appellants had met the second and third

Gingles factors—Latino cohesion, majority bloc voting given the District Court’s

finding of “‘racially polarized voting’ in south and west Texas, and indeed,

‘throughout the State’”); Veasey, 830 F.3d at 258 (noting that “the Supreme Court


                                        30
     Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 31 of 49



has previously acknowledged the existence of racially polarized voting in Texas,

and that in other litigation, Texas has conceded that racially polarized voting exists

in 252 of its 254 counties”); Perez v. Abbott, 253 F. Supp. 3d 864, 887 (W.D. Tex.

2017) (noting that “all of the experts agreed that there is racially polarized voting

in Texas”).

       113. Historically, Texas and its political subdivisions have used voting

practices and procedures that have enhanced the opportunity for discrimination

against minority groups. As courts have found, a variety of local at-large election

districts in and around Houston, Dallas, San Antonio, El Paso, Irving, and Lubbock

have resulted in “a marked dilution of black and Mexican-American votes” as well

as “the lack of equal access by blacks and Mexican-Americans to the political

processes.” Calderon v. McGee, 584 F.2d 66, 67-68 (5th Cir. 1978), vacated in

part 589 F.2d 909 (citing uncontested district court finding).1

       114. In Veasey v. Perry, 71 F. Supp. 3d 627 (S.D. Tex. 2014), aff’d in part,

vacated in part, remanded sub nom. Veasey v. Abbott, 796 F.3d 487 (5th Cir.

2015), on reh’g en banc, 830 F.3d 216 (5th Cir. 2016), upon hearing expert

testimony, the court made detailed findings about the history of racial

discrimination regarding the right to vote. Texas’s history includes all-white

1
 See also Jones v. City of Lubbock, 727 F.2d 364 (5th Cir.1984); Patino v. City of Pasadena, 230
F. Supp. 3d 667 (S.D. Tex. 2017); Benavidez v. City of Irving, 638 F.2d 709, 731-32 (N.D. Tex.
2009); Lipscomb v. Wise, 399 F. Supp. 782 (N.D. Tex. 1975); Sierra v. El Paso Independent
School Dist., 591 F. Supp. 802 (W.D. Tex. 1984).
                                              31
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 32 of 49



elections, poll taxes, requirements that voters re-register, voter purges,

discrimination against voting at historically black colleges, and redistricting. Id. at

634-636.

      115. The laws that sought to prevent minorities from voting were always

accompanied by a purported need to prevent voting fraud. Id. at 636. Sometimes

the laws were explicitly based on a desire to suppress minority votes and

sometimes the laws were facially neutral proxies for discrimination. Id.

      116. The court concluded, “[t]here has been a clear and disturbing pattern

of discrimination in the name of combatting voter fraud in Texas.” Id.

      117. “Minorities continue to have to overcome fear and intimidation when

they vote,” including in-person harassment at the polls in an attempt to suppress

minority participation. Id.; see also Rodriguez v. Harris Cty., 964 F. Supp. 2d 686,

783 (S.D. Tex. 2013) (describing poll workers being hostile to Latinos and

requiring them to show driver’s licenses to vote even before Texas made that a

legal requirement). “The disparity in education, employment, and health outcomes

between Anglos, African Americans, and Hispanics is manifest by the fact that the

29% of African Americans and 33% of Hispanics in Texas live below the poverty

line compared to 12% of Anglos. The unemployment rate for Anglos is also

significantly lower. At trial, the court found that 6.1% of Anglos were unemployed

compared to 8.5% of Hispanics and 12.8% of African Americans. Furthermore,


                                          32
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 33 of 49



91.7% of Anglo 25-year-olds in Texas have graduated from high school, compared

to 85.4% of African Americans, and only 58.6% of Hispanics. Anglos are also

significantly more likely to have completed college—33.7% of Anglos hold a

bachelor’s degree, compared to 19.2% of African Americans and 11.4% of

Hispanics.” Veasey, 830 F.3d at 258 (5th Cir. 2016) (internal citations omitted).

                 Texas’ Statutory Authority to Maintain Voter Rolls

      118. An individual can only vote in Texas if they meet the eligibility

requirements of Chapter 11 of the Texas Election Code. These requirements

include, inter alia, being a United States citizen and being a registered voter. Tex.

Elec. Code §§ 11.002(2), 11.002(6).

      119. In Texas, the county tax assessor-collector is the voter registrar for a

county, unless the county has created the position of elections administrator or the

county commissioners’ court has designated the county clerk as the voter registrar.

Tex. Elec. Code §§ 12.001, 12.031.

      120. The county voter registrar has primary authority for receiving and

processing voter registration applications, see Tex. Elec. Code Ch. 13, maintaining

and correcting the list of currently registered voters, see Tex. Elec. Code Ch. 15,

and cancelling the registrations of voters who are proven to be ineligible for

registration, see Tex. Elec. Code Ch. 16.




                                            33
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 34 of 49



      121. Chapter 16 of the Texas Election Code sets out the specific

parameters under which a registrar may cancel an individual’s voter registration.

      122. There are only five sets of circumstances that can lead to a voter’s

registration being cancelled:

      ▪   If the registrar receives official notice, based on a variety of other explicit
          statutory provisions, that the voter has moved, died, or been declared
          mentally incompetent. Tex. Elec. Code § 16.031.

      ▪   If a voter who had been on the suspense list fails to confirm their
          residential address when voting at one of the previous two general
          election cycles. Tex. Elec. Code § 16.032.

      ▪   If the registrar “has reason to believe” that a voter is ineligible, the
          registrar may send a notice asking for supplementary proof that the voter
          is eligible. Tex. Elec. Code § 16.033 (emphasis added). If the voter does
          not respond with the requisite proof within 30 days, the registrar may
          cancel the registration.

      ▪   If a voter requests to have their registration cancelled. Tex. Elec. Code §
          16.0331.

      ▪   If the registrar receives official notice based on a jury summons that the
          voter is not a citizen, they may send the voter a notice requesting proof of
          citizenship “in the form of a certified copy of the voter's birth certificate,
          United States passport, or certificate of naturalization.” If the voter fails
          to return the requested proof within 30 days, their registration is
          canceled. Tex. Elec. Code § 16.0332.

      123. The Texas Secretary of State is a constitutionally created executive

officer who: “shall authenticate the publication of the laws, and keep a fair register

of all official acts and proceedings of the Governor, and shall, when required, lay

the same and all papers, minutes and vouchers relative thereto, before the


                                           34
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 35 of 49



Legislature, or either House thereof, and shall perform such other duties as may be

required of him by law.” Texas Constitution art. 4 § 21.

      124. In performing its legislatively assigned voter list maintenance

activities, the Secretary of State has a history of attempts to unlawfully purge

voters from the rolls. In particular, in 2012, the Secretary of State implemented

procedures for matching registered voters to the list of deceased persons obtained

from the Social Security Administration, pursuant to the Secretary’s statutory

authority described therein. The Secretary of State used an individual’s name and

the last four digits of their social security numbers to create a list of weak matches.

This resulted in roughly 80,000 individuals erroneously receiving notices

informing them that they were suspected of being dead and asking them to respond

to the county registrar to prove their status as alive. Id. Pursuant to statute, voters

had 30 days to respond to these notices or face having their registration cancelled.

Individual registered voters who were mistakenly issued notice letters brought

litigation against the Texas Secretary of State and the Travis County Voter

Registrar to enjoin the Secretary and county registrars from cancelling any

registrations based on non-response to the notices that were sent out. Original

Petition, Moore v. Morton, No. D-1-GN-12-002923 (261st Dist. Travis County,

Sept. 19, 2012). The court ultimately issued a temporary injunction granting the

petitioners’ requested relief based on their allegations that the Secretary “had no


                                          35
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 36 of 49



legal authority” to carry out or direct the purge under existing statutory provisions,

and that the Secretary’s directives to counties constituted improper rulemaking

under the Texas Administrative Procedures Act. Temporary Restraining Order at

1-2, Moore v. Morton, No. D-1-GN-12-002923 (261st Dist. Travis County, Sept.

20, 2012). The State subsequently settled the case and agreed to voluntarily halt its

deceased matching program until better guidance was formulated.

                               CAUSES OF ACTION

                                   Count I
           Discrimination Based on Citizenship and National Origin
       Violation of the Fourteenth Amendment Equal Protection Clause
                           (Against All Defendants)

       125. Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

       126. The Fourteenth Amendment to the United States Constitution

prohibits states from depriving “any person within its jurisdiction the equal

protection of the laws.”

       127. Under the Equal Protection Clause, discrimination based on

naturalized citizenship and on national origin is presumptively unconstitutional and

subject to strict scrutiny.

       128. The voter purge designed and implemented by the Secretary of State

and defendant counties discriminates against naturalized citizens by enacting a

process that s singles out naturalized citizens as a group for special burdens to re-

                                         36
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 37 of 49



affirm their eligibility to vote, while categorically excluding U.S. born citizens

from those burdens. Defendants treat naturalized citizens who are registered and

eligible to vote but who applied for a driver license prior to their naturalization

differently from U.S. born citizens, and impose discriminatory burdens upon these

naturalized citizens by forcing them to respond to the Notice and prove their

citizenship again with specific forms of citizenship documentation under the threat

of being removed from the rolls and losing their right to vote. This requirement,

by design, does not apply to U.S. born citizens.

      129. The Secretary of State’s method of compiling a list that necessarily

targets a large number of naturalized citizens but excludes U.S. born citizens,

without taking any steps to ensure that naturalized citizens would not be subjected

to the voter purge, demonstrates that the Advisory creates a classification that

discriminates against naturalized citizens.

      130. By creating the Purge List based on information that at some point

people were not U.S. citizens, the Secretary of State has made a classification on

the basis of national origin.

      131. This behavior is in keeping with Texas’s notable history of official

voting-related discrimination on the basis of race, ethnicity and national origin.

      132. The Secretary of State insisted on following through with the purge

via the Purge List even after acknowledging that the list will contain naturalized


                                          37
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 38 of 49



citizens who are fully eligible to vote, and who previously demonstrated their

eligibility in order to be added to the voting rolls. The removal of voters based on

the Advisory and the Purge List will require these registered, naturalized citizens

identified by the Secretary of State’s list to again prove their citizenship within 30

days of a Notice being sent out, or else they will be purged from the voter rolls.

      133. The classification established by the Purge List is neither justified by

nor narrowly tailored to promote substantial or compelling state interests.

      134. Through      the   Advisory     and   Notices,   Defendants     unlawfully

discriminate against individuals on the basis of national origin, treating foreign-

born U.S. citizens differently from those born within the United States.

      135. Through the Advisory and Notices, Defendants also unlawfully

discriminate against a group of citizens—naturalized citizens—with respect to the

fundamental right to vote in violation of the Fourteenth Amendment.

                                     Count II
               Violation of the First and Fourteenth Amendments
                       Undue Burden on the Right to Vote
                             (Against All Defendants)

      136. Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs. The Secretary of State and defendant

counties have flagged the eligibility of voters without an adequate justification.

      137. The voter purge enacted by the Secretary of State and defendant

counties has unlawfully burdened the ability of these persons to vote.
                                          38
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 39 of 49



      138. The enactment of the voter purge will require naturalized citizens

identified by the Secretary of State’s list to demonstrate their citizenship within 30

days of a Notice being sent out, or else they will be purged from the voter rolls.

Requiring naturalized citizens who are included in the Secretary of State’s list to

prove their citizenship imposes an undue burden on the fundamental right of

registered voters in Texas to vote that is neither justified by, nor narrowly tailored,

to promote substantial or compelling state interests.

                                   Count III
                      Arbitrary and Disparate Treatment
       Violation of the Fourteenth Amendment Equal Protection Clause
                           (Against All Defendants)

      139.    Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      140.    The Fourteenth Amendment to the United States Constitution

prohibits states from depriving “any person within its jurisdiction the equal

protection of the laws.”     The Equal Protection Clause prohibits a State from

engaging in arbitrary and disparate treatment which values one person’s vote over

another’s.   Bush v. Gore, 531 U.S. 98, 104-05 (2000); see also Young v.

Hosemann, 598 F.3d 184, 189 (5th Cir. 2010).

      141.    The Secretary of State has designed and implemented a voter purge

program which results in arbitrary and disparate treatment and values one person’s

vote over another’s. The voter purge program gives county voter registrars a
                                          39
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 40 of 49



“choice” and different counties are taking and have taken different actions in

response to the program: some counties have sent Notices to voters identified by

the Secretary of State as potential non-citizens; others are undertaking independent

investigations about the citizenship status of voters identified by the Secretary of

State before taking any further action; others are not taking any action in response

to the Secretary of State’s Advisory.

      142.    The lack of any statewide uniform standard for implementing the

voter purge, and the arbitrary and disparate treatment of voters in different

counties, results in the vote of one person being counted while that of an

identically situated voter being excluded, depending solely on the counties in

which those voters reside.

                                   Count IV
        Deprivation of Voting Rights Without Procedural Due Process
        In Violation of the Fourteenth Amendment Due Process Clause
                            (Against All Defendants)

      143. Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      144. The Fourteenth Amendment to the United States Constitution

prohibits states from depriving “any person of . . . liberty . . . without due process

of law.” The fundamental right to vote is a liberty interest protected by the due

process clause.



                                         40
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 41 of 49



      145. The procedures used to develop the Purge List create an extreme risk

that naturalized citizens will be erroneously identified as non-citizens who are

registered to vote.

      146. The process for removing registrants on the Purge List from the voter

rolls does not provide voters with notice and an opportunity to be heard at a

meaningful time or in a meaningful manner.

      147. The removal procedure narrowly circumscribes the types of responses

that will be considered when resolving the claim of ineligibility. Specifically, the

procedure requires a registered voter to provide one of three pieces of citizenship

documentation, only two of which even apply to naturalized citizens. It does not

permit counties to consider any other information the voter may provide as

evidence of citizenship.

      148. The Secretary arbitrarily prescribed this inadequate opportunity for

voters to rebut the allegations of non-citizenship in apparent violation of Texas

Election Code 16.033, which requires counties investigating a registrant’s

eligibility to send a notice requesting “information relevant to determining the

voter’s eligibility,” not a narrow list of documents, and requires counties to

consider the information the registrant provides.

      149. Moreover, pursuant to the advisory, registered voters are removed

from the rolls after 30 days even when the individual has been given no notice at


                                         41
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 42 of 49



all that his or her voting rights were in jeopardy because the attempted notice was

returned as undeliverable.

      150. The procedure set out in the advisory for cancelling registrations thus

deprives naturalized citizens of their constitutionally protected voting rights

without due process of law.

                                     Count V
                    Deprivation of Substantive Due Process
                    Violation of the Fourteenth Amendment
                            (Against All Defendants)

      151. Plaintiffs re-allege and incorporate by reference the allegations

contained in the preceding paragraphs.

      152. Defendants issued and acted upon an Advisory based on fatally

flawed data and the assumption of non-citizenship. Defendants failed to consider

the plausible, and likely, possibility that individuals on the Purge List became

naturalized citizens after acquiring a Driver License.

      153. Defendants assumed non-citizenship in spite of the fact that all

applicants must attest to U.S. citizenship upon submission of a voter registration

application.   Despite that attestation, when Defendants are unable to locate

additional information establishing citizenship, they have encouraged the issuance

of or actually issued Notices that will result in disenfranchisement after 30 days.

Defendants have placed the burden on the voters to again establish what they have

already established or be removed from the rolls.
                                         42
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 43 of 49



      154. Defendants have already admitted that large portions of the initial

Purge List erroneously included citizens of the United States.

      155. Defendants have employed and are employing indifferent, willfully

blind, arbitrary, unreasonable, and fundamentally unfair means to identify and

remove supposed non-citizens on the voting rolls in violation of Substantive Due

Process under the Fourteenth Amendment to the U.S. Constitution.

                                Count VI
    Discriminatory Purpose in Violation of the Fourteenth and Fifteenth
  Amendments to the United States Constitution, and Section 2 of the Voting
                                Rights Act

      156. Plaintiffs re-allege and incorporate by reference the allegations

contained in the preceding paragraphs.

      157. The Advisory was promulgated, at least in part, with the purpose of

discriminating against voters on account of their national origin, race and/or

ethnicity.   Applying the framework established by the Supreme Court for

analyzing discriminatory purpose, Village of Arlington Heights v. Metro. Housing

Devel. Corp., 429 U.S. 252, 266-268 (1977), to the Advisory, the indicia of

discriminatory purpose include (but are not limited to): the Advisory bears more

heavily on naturalized citizens and persons of color in Texas; the advisory was

adopted in the context of a long, persistent, and ongoing history of racial

discrimination in voting and animus against immigrants in Texas; the Advisory

was adopted through a process marked by numerous departures from normal
                                         43
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 44 of 49



administrative or legislative procedures; the sequence of events leading to the

adoption and implementation of the Advisory included a disregard for the

accuracy of the information used to remove voters from the rolls and the

discriminatory impact of the Advisory on naturalized citizens and voters of color;

the defendants have continued to implement the Advisory even after learning that

it was based on deeply flawed and inaccurate information about citizenship status;

and there is no legitimate non-discriminatory justification for moving forward

with removals of persons from the voting rolls based on the Advisory.

      158. The      Advisory was      promulgated    and   implemented     with   a

discriminatory purpose based on race, color, and/or national origin, in violation of

the Fourteenth and Fifteenth Amendments to the United States Constitution, and

Section 2 of the Voting Rights Act.

                                   Count VII
            Denial of Voting Opportunities Based on Race or Color
                Violation of Section 2 of the Voting Rights Act

      159. Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      160. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301, in

relevant part, provides:

      (a) No voting qualification or prerequisite to voting or standard,
      practice, or procedure shall be imposed or applied by any State or
      political subdivision in a manner which results in a denial or
      abridgment of the right of any citizen of the United State to vote on
                                         44
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 45 of 49



      account of race or color, or [membership in a language minority
      group].

      (b) A violation of subsection (a) of this section is established if, based
      on the totality of circumstances, it is shown that the political processes
      leading to nomination or election in the State or political subdivision
      are not equally open to participation by members of a class of citizens
      protected by subsection (a) of this section in that its members have
      less opportunity than other members of the electorate to participate in
      the political process and to elect representatives of their choice.

      161. As a result of the actions of the Secretary of State and the defendant

counties, and under the totality of circumstances, the political process in Texas is

not equally open to participation by citizens based on race or color, or

membership in a language minority group, in that such citizens have less

opportunity than other members of the electorate to participate in the political

process and to elect representatives of their choice, in violation of Section 2 of the

Voting Rights Act.

      162. The actions of the Secretary of State and defendant counties have

caused a denial or abridgement of the right to vote of U.S. citizens who are

residents of Texas on account of their race or color, or membership in a language

minority group, in violation of Section 2 of the Voting Rights Act.




                                          45
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 46 of 49



                              PRAYER FOR RELIEF
      Plaintiffs respectfully request that the Court enter judgment in their favor

and against Defendants, and award the following relief:

      A.       Declare that the Advisory’s direction to counties to investigate the

voter eligibility of individuals and any investigation by counties of individuals

included on the Purge List, including the revised lists sent by the Secretary of

State, any substantially similar lists or any lists derived using the same or a

substantially similar methodology, violates the United States Constitution and

federal law.

      B.       Preliminarily and permanently enjoin Defendants and all Texas

counties from sending Notices of Examination of Citizenship Letter to individuals

on the basis of the Purge List, including the revised lists sent by the Secretary of

State, any substantially similar lists or any lists derived using the same or a

substantially similar methodology, or from removing any registered voter from the

voter rolls based on a failure to respond to such notices;

      C.       Order defendant counties to retract the Notices of Examination of

Citizenship Letters that have already been sent out on the basis of the Purge List;

      D.       Order defendant counties to place back on the rolls any persons who

were removed from the rolls as a result of implementation of the Purge List, until




                                          46
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 47 of 49



such time as it can be conclusively proved that such voters are not currently

citizens;

      E.      Order all Defendants to take such steps as are necessary to alert the

public that the Notices are being rescinded;

      F.      Enter an order pursuant to Section 3(c) of the Voting Rights Act, 52

U.S.C. § 10301a(c), retaining jurisdiction for such period of time as may be

appropriate, and requiring preclearance of voting changes that the State of Texas

enacts or seeks to administer with respect to removal of persons from the voting

rolls on grounds of non-citizenship, as specified in Section 3(c);

      G.      Award Plaintiffs their costs and reasonable attorneys’ fees in this

action; and

      H.      Grant Plaintiffs such other relief as this Court may deem just and

proper.




                                         47
    Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 48 of 49



                                           Respectfully submitted,

Mimi Marziani**                            /s/ Andre Segura
Texas Bar No. 24091906                     Andre Segura (Attorney-in-Charge)
Rebecca Harrison Stevens                   Texas Bar No. 24107112
Texas Bar No. 24065381                     S.D. Tex. Bar No. 3123385
Joaquin Gonzalez**                         Thomas Buser-Clancy
Texas Bar No. 24109935                     Texas Bar No. 24078344
Texas Civil Rights Project                 S.D. Tex. Bar No. 1671940
1405 Montopolis Drive                      Edgar Saldivar
Austin, TX 78741-3438                      Texas Bar No. 24038188
Telephone: (512) 474-5073                  S.D. Tex. Bar No. 618958
beth@texascivilrightsproject.org           Brian Klosterboer
                                           Texas Bar No. 24107833
Jon Greenbaum**                            S.D. Tex. Bar No. 3314357
D.C. Bar No. 489887                        American Civil Liberties Union
Ezra D. Rosenberg**                        Foundation of Texas
D.C. Bar No. 360927                        P.O. Box 8306
Brendan B. Downes**                        Houston, TX 77288
D.C. Bar No. 187888                        Telephone: (713) 325-7011
Lawyers’ Committee for Civil Rights        Fax: (713) 942-8966
Under Law                                  asegura@aclutx.org
1500 K Street NW, Suite 900
Washington, D.C. 20005                     Chiraag Bains** †
Telephone: (202) 662-8600                  Massachusetts Bar No. 673627
Fax: (202) 783-0857                        Dēmos
                                           740 6th Street NW, 2nd Floor
Sophia Lin Lakin**                         Washington, DC 20001
New York Bar No. 5182076                   Telephone: (202) 864-2746
Dale E. Ho**
New York Bar No. 4445326                   Stuart C. Naifeh**
American Civil Liberties Union             California Bar No. 233295
125 Broad Street, 18th Floor               Brenda Wright**
New York, NY 10004                         New York Bar No. 1863240
Telephone: (212) 519-7836                  Dēmos
Fax: (212) 549-2654                        80 Broad Street, 4th Floor
                                           New York, NY 10004
                                           Telephone: (212) 485-6055
                                           Fax: (212) 633-2015


                                      48
Case 3:19-cv-00041 Document 7 Filed in TXSD on 02/06/19 Page 49 of 49



                                      ATTORNEYS FOR PLAINTIFFS

                                      ** Pro hac vice application
                                      forthcoming
                                      † Admitted in Massachusetts, not
                                      D.C.; practice consistent with D.C.
                                      App. R. 49(c)(3).




                                 47
